Weaver, C. J.
dissenting.- — -With the holding of the majority as to the effect of plaintiff’s act in repleading the substance of a petition to which a demurrer or motion to strike has been sustained I am not disposed to take issue. I am, however, wholly unable to concur in the more vital proposition that the petition either in its original or amended form states a cause of action. The majority seems to agree with this view so far as it relates to the publication complained of in the third count of the petition, and I therefore limit my examination of the case to the libel, so called, stated in the first count.
It is unnecessary to go into any discussion of the definition of libel. It is not only settled by a long line of decisions, but by statute (Code, section 5086), as being the malicious defamation of a person made public by any printing, writing, sign, picture, representation, or effigy tending to provoke him to wrath or expose him to public hatred, contempt, or ridicule, or to deprive him of the benefits of public confidence or social intercourse. If the plaintiff charges defendant with using libelous language, concerning him,' and the language so indicated is such as upon its face and without recitation of extrinsic circumstances brings" it within the scope of the foregoing definition, it is actionable per se, and special damages need neither be alleged nor proved to sustain a recovery. But where the language charged is not manifestly libelous or is not expressly applied to the *31plaintiff, it is rendered actionable only by proof of extrinsic facts which show that it was used with reference to the plaintiff and intended in a defamatory sense and was so understood by the persons to whom it was published. Formerly it was strictly necessary that these extrinsic matters, ordinarily spoken of as the inducement or colloquium and necessary to show the appreciation and defamatory meaning of the words charged, should be pleaded, and that the statement of the alleged libelous language should be followed by what was technically termed an innuendo setting out the alleged intended meaning of the language charged to have been used. Under our statute it is not now necessary to plead extrinsic facts relied upon to show the use of language in a defamatory sense or its application to the plaintiff, but it is enough to state the alleged defamatory sense, and that the same was written or published of and concerning the plaintiff. Code, section 3592. In other words, the statute seems to dispense with the necessity of alleging either inducement or colloquium, but makes a proper innuendo still necessary in averting libel in the use of language not clearly actionable per se. Quinn v. Ins. Co., 116 Iowa, 526.
The plaintiff in the present action has seen fit to follow the ancient and superseded method of pleading, and unnecessarily incumbered her petition with many allegations of extrinsic matters evidently intended to serve as an inducement or colloquium to indicate the alleged defamatory sense in which defendant’s language was employed and made the same applicable to herself, though much if not all the matters and things so alleged are neither relevant nor competent for that purpose under any system of pleading. These unnecessary allegations add nothing to the force or effect of the petition, and we may proceed to a consideration of the language of the alleged libel as interpreted by the plaintiff’s innuendo and see if upon any fair or reasonable interpretation it is capable of the offensive meaning which is sought to be placed upon it.
*32It is proper first to consider the office of the innuendo and inquire to what extent, if any, it may enlarge, diminish, or qualify the effect of the words charged to be libelous. If anything in the law of libel may be considered settled, it is that language which is not upon its face defamatory of the plaintiff cannot be made so by an innuendo which seeks to enlarge, extend, or change the natural sense or meaning of the statements complained of. Wallace v. Homestead, 117 Iowa, 363; Quinn v. Ins. Co., 116 Iowa, 526; Sheibley v. Ashton, 130 Iowa, 198. Where, however, the language used is of an ambiguous character or may fairly be given one of two or more meanings, one of which is defamatory, it is allowable for the plaintiff to so allege it and offer in evidence facts and circumstances tending to show that this was the intended sense in which it was employed or the sense in which it was understood by those to whom it was published. Craver v. Norton, 114 Iowa, 48. Whether the language is in fact capable of the offensive meaning attributed to it is always a question of law for the court.
It has been well said that words charged to be libelous fall into one of three classes: (1) Those which cannot by any reasonable possibility bear a defamatory meaning; (2) those which are reasonably susceptible of a defamatory meaning as well as an innocent one; and (3) those which are clearly defamatory upon their face. Pratt v. Pioneer Co., 30 Minn, 41 (14 N. W. 62). If the particular language charged falls within the first of these classes, the court must so hold as a matter of law and the action must fail. In my judgment this case calls for an application of that rule. The allegation that the words “Wisner Estate” do not mean the Wisner Estate in any of its meanings as known to every intelligent user of the English language, but refers rather to the young girl just emerging from guardianship on whom a share of such estate has descended by operation of law, borders upon the absurd. Suppose some individual should bring suit upon the same alleged libel, alleging that he is a citizen of Eldora *33and by reason of his great wealth and prominence he has become so identified with that city that when its good name is defamed the people of the community understand it as applying to him personally and upon such showing he demands a recovery of damages. Such a pleading would be instantly condemned as insufficient, yet, if the rule which we apply in this case is to be upheld, it would be difficult to give any sound reason for holding such an allegation bad. In construing an alleged libel in Wallace v. Homestead, 117 Iowa, 363, we said: “An innuendo cannot extend the sense of the expressions in the alleged libel beyond their own meaning. Where the words used are ambiguous or admit of different applications, an innuendo may confine or direct them- but cannot extend the intendment of an expression beyond the customary meaning. The words themselves must be taken in that sense in which they would be naturally understood by the persons who heard and read them. What then is the plain and popular sense of the words used, and what was the imputation meant to be conveyed?” See, also, Weeks v. News, 117 Md. 126 (83 Atl. 162). While the word estate is one of varied meaning, the books will be searched in vain for instances in which it is used to designate an individual or person. It is known to common and universal usage as having reference to property or property rights. In common parlance its most familiar application is to the property or assets of which a person dies seised or possessed. To say that the meaning of the words “Wisner Estate” may by innuendo be so enlarged or extended as to include not only the estate but also the individual owners thereof is to overthrow the rule to which we have hitherto given consistent adherence and introduce a new doctrine into the law of libel.
Again, it will be observed that the article charged to be libelous includes in its criticism the city of Eldora alone and the conditions said to be existing there and not elsewhere. The plaintiff avers as the ground of her complaint that the *34effect of the defamatory article was to impute to her some use of her property by which the alleged demoralization in Eldora was promoted or aggravated, yet she nowhere alleges that she owns, possesses, or controls a dollar’s worth of property in that city.
And again it should not be overlooked that the published article of which complaint is made is clearly and unquestionably not libelous per se, and, if it be actionable at all, it is because of facts not appearing upon the face of the writing, proof of which will justify a finding that the language was used in a defamatory sense or is fairly capable of such construction and was so understood. In such ease it is a universal rule that both allegation and proof of special damages are essential to a right of recovery. Stated otherwise, a petition, which complains of defamation by means of a printed article which is not libelous upon its face and fails to allege any special damage because of its publication, fails to state a cause of action. Achorn v. Piper, 66 Iowa, 694; Pollard v. Lyon, 91 U. S. 225 (23 L. Ed. 308); Railroad Co. v. Delaney, 102 Tenn. 289 (52 S. W. 151, 45 L. R. A. 600); Newman v. Stein, 75 Mich. 402 (42 N. W. 956, 13 Am. St. Rep. 447); Bank v. Bowdre, 92 Tenn. 723 (23 S. W. 131); Cook v. Cook, 100 Mass. 194; Crashley v. Press, 179 N. Y. 27 (71 N. E. 258, 1 Ann. Cas. 196); Maglio v. Herald, 93 App. Div. 546 (87 N. Y. Supp. 927); Strauss v. Meyer, 48 Ill. 385; Sheibley v. Ashton, 130 Iowa, 198; 5 Ency. Pl. & Pr. 766.
In this case there is no allegation of special damage and the petition will not support a recovery. Under a general allegation that plaintiff has been injured in reputation and standing or has been exposed to public scorn or loss of public confidence, special damages can neither be proved nor recovered. See cases above cited. It follows, I think, of necessity, that no cause of action was stated in the petition, and there was no reversible error in the ruling appealed from. While the court should not hesitate to sustain a right of action where a plaintiff has been wantonly and unjustifiably defamed *35in public print, there should be no strained effort to construe language in a defamatory sense which is not plainly or fairly derivable from the words employed. In my judgment the district court was clearly right in holding the petition fatally defective, and its judgment should be affirmed.